DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s claims require: A method of operating a communication circuitry to control a data transfer from a data source to a data target, the method comprising: processing circuitry associating the data source with a source Identifier (ID) and a cryptographic key; the processing circuitry associating the data target with a target ID, contact token, contact condition, and contact information; Input/Output (I/O) circuitry receiving an encrypted source ID, encrypted target ID, and encrypted contact token from the data source; the processing circuitry decrypting the encrypted source ID, the encrypted target ID, and the encrypted contact token with the cryptographic key, and in response, authenticating the source ID, authenticating the target ID, and validating the contact token; when the source ID is authentic, the target ID is authentic and the contact token is valid, the processing circuitry selecting a portion of the contact information based on the contact condition and encrypting the selected contact information; and the I/O circuitry transferring the encrypted selected contact information to the data source, wherein the data source uses the selected contact information and the contact token to transfer data to the data target and the data target uses the contact token to validate the data source.

Relevant prior arts are: Dalton, publication number: LS 20020112187, Dalton, publication number: US 2009/01 50984 and O'Toole, patent number: US 8 352 725. The combination of references teach a server/clearing house that controls how a requesting device communicates with a destination device by authorizing predetermined communication means. The references do not teach receiving encrypted souce ID, target ID and contact token from a data source, processing with a cryptographic key and in response, authenticating. When authenticated, selecting a portion of the contact information based on the contact condition and encrypting the contact information. And data target using contact token to validate data source. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494